DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-16 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4, 6-8 and 10-16, the prior art does not disclose or make obvious a radiation shield having an aluminum alloy-titanium-tantalum structure having the thickness ranges described for the Al and Ta layers, which have been found by the applicant to provide adequate radiation shielding while limiting the size and weight of the vault.
Regarding claims 9 and 23, the prior art does not disclose or make obvious a radiation shielded structure having a rigid outer structure with first and second rigid structural components having first and second layers and connected at elongated joints and shield members at the elongated joints, with card mounting structures on the inner sides of the rigid structural components for supporting a plurality of electrical cards in a stacked parallel configuration.
Regarding claims 21 and 22, the prior art does not disclose or make obvious a radiation shielded vault structure having first and second u-shaped rigid structural components with connected overlapping end edges and shield members at the elongated joints.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E SMITH/Examiner, Art Unit 2881